











THIRD AMENDMENT TO DATACENTER LEASE


THIS THIRD AMENDMENT TO DATACENTER LEASE (this “Amendment”) is made and entered
into as of (but not necessarily on) the latest date of execution shown on the
signature page hereto (the “3A Effective Date”), by and between DIGITAL 55
MIDDLESEX, LLC, a Delaware limited liability company (“Landlord”), and CONSTANT
CONTACT, INC., a Delaware corporation (“Tenant”).


W I T N E S S E T H:


WHEREAS, Landlord and Tenant have heretofore entered into that certain
Datacenter Lease dated January 1, 2011 (the “Original Lease”), as amended by
that certain First Amendment to Datacenter Lease dated May 11, 2012 (“1A”), and
that certain Second Amendment to Datacenter Lease dated February 26, 2016 (“2A”;
the Original Lease, as amended by 1A and 2A, the “TKD Lease”), covering (i)
certain pathway rights (the “Pathways”) and (ii) two (2) separately demised
spaces, consisting of (a) approximately 2,000 square feet of space, known as
Suite 409, and (b) approximately 2,425 square feet of space, known as Suite 418A
(collectively, the “Premises”), in that certain building (the “Building”)
located at 55 Middlesex Turnpike, Bedford, Massachusetts;


WHEREAS, Landlord and Tenant entered into that certain Office Space Rider dated
May 11, 2012 (the “OS Rider”; together with the TKD Lease, collectively, the
“Lease”), which supplements the TKD Lease, covering approximately 135 square
feet of office space in Suite 317 of the Building (the “OS Tenant Space”);


WHEREAS, each capitalized term or phrase used in this Amendment shall have the
same meaning as the meaning ascribed to such term or phrase in the Lease unless
expressly otherwise defined in this Amendment;


WHEREAS, Landlord and Tenant desire to further modify the terms of the Lease in
accordance with the terms and conditions herein provided.


NOW, THEREFORE, for and in consideration of good and valuable consideration paid
by each party hereto to the other, the receipt and sufficiency of which are
hereby mutually acknowledged, Landlord and Tenant hereby agree as follows:


1.Suite 409 Extension Term.


A.    Currently, the portion of the Premises located in Suite 409 of the
Building is scheduled to be surrendered to Landlord on June 30, 2018, subject to
Tenant’s exercise of the Suite 409 Extension Option pursuant to Section 2.C of
2A. Landlord and Tenant acknowledge and agree that Tenant has timely exercised
the Suite 409 Extension Option. Accordingly, notwithstanding anything in the
Lease to the contrary, effective as of and from and after the 3A Effective Date,
the Term of the Lease, as it relates to Suite 409, shall be extended for a
period of twenty-four (24) calendar months (the “3A Suite 409 Extended Term”),
commencing July 1, 2018 and expiring June 30, 2020 (the “3A Suite 409 Amended
Surrender Date”).







--------------------------------------------------------------------------------










B.    Notwithstanding anything in the Lease to the contrary, Tenant agrees to
surrender Suite 409 to Landlord no later than the 3A Suite 409 Amended Surrender
Date, and acknowledges and agrees that the terms and conditions stated in
Sections 1.A and 1.B of 2A shall apply in connection with such surrender, the
same as if the 3A Suite 409 Amended Surrender Date was the Suite 409 Surrender
Date (as defined in Section 1.A of 2A). For the avoidance of doubt, all
references in the Lease to the Suite 409 Surrender Date shall be deemed to refer
to the 3A Suite 409 Amended Surrender Date.


C.    Effective as of the 3A Effective Date, Section 2.C of 2A is hereby deleted
in its entirety and of no further force or effect.


2.Base Rent. Currently, Base Rent under the Lease is as set forth in Section 4
of 2A and the parties acknowledge and agree that Tenant shall continue to pay
such Base Rent during the remainder of the Term of the Lease, as extended by 2A.
Notwithstanding anything in the Lease to the contrary, Tenant agrees to pay Base
Rent, as it relates to Suite 409, during the 3A Suite 409 Extended Term (the “3A
Suite 409 Extended Term Base Rent”), according to the following schedule:


Period
3A Suite 409 Extended Term Base Rent
July 1, 2018 – December 31, 2018
$35,596.80/month
January 1, 2019 – December 31, 2019
$36,664.70/month
January 1, 2020 – June 30, 2020
$37,764.65/month



3.Landlord’s Address for Notices. Notwithstanding anything in the Lease to the
contrary, effective as of and from and after the 3A Effective Date, the
following shall be Landlord’s addresses for notices:


Digital 55 Middlesex, LLC c/o Digital Realty Trust, L.P. 10 Post Office Square
Boston, MA 02109 Attention: Asset Manager
Facsimile No. (857) 366-9998
E-mail: leaseadministration@digitalrealty.com


With copies to:


Stutzman, Bromberg, Esserman & Plifka, A Professional Corporation
2323 Bryan Street, Suite 2200
Dallas, TX 75201
Attention: Noah K. Hansford Facsimile No. (214) 969-4999
E-mail: hansford@sbep-law.com







4.Tenant Estoppel. Tenant hereby (a) acknowledges, to the best of Tenant’s
knowledge, that Landlord is not in default under the Lease as of the date this
Amendment is executed by Tenant, and (b) confirms, to the best of Tenant’s
knowledge, that, as of the date this Amendment is executed by Tenant, Landlord
has no outstanding obligations with respect to the Tenant Space that would, with
the passage of time, the giving of notice, or both, result in Landlord being in
default under the Lease.







--------------------------------------------------------------------------------












5.Commissions. Tenant represents that it has dealt with no broker, agent or
other person in connection with this Amendment and that no broker, agent or
other person brought about this Amendment. Tenant shall indemnify and hold
Landlord harmless from and against any and all claims, losses, costs or expenses
(including attorneys’ fees and expenses) by any broker, agent or other person
claiming a commission or other form of compensation by virtue of having dealt
with Tenant with regard to the transaction contemplated by this Amendment. The
provisions of this paragraph shall survive the expiration of the Term of the
Lease or any renewal or extension thereof.


6.Confidentiality. Notwithstanding anything to the contrary contained in the
Lease, each party agrees that the terms and provisions of this Amendment are
confidential and constitute proprietary information of the parties and shall be
governed by Section 17.19 of the Lease as though the terms hereof were
originally part of the Lease.


7.Miscellaneous.
A.    In the event that the terms of the Lease conflict or are inconsistent with
those of this Amendment, the terms of this Amendment shall govern.
B.    The Lease is hereby amended as and where necessary, even though not
specifically referred to herein, in order to give effect to the terms of this
Amendment. Except as amended by this Amendment, the terms of the Lease shall
remain in full force and effect.
C.    Submission of this Amendment for examination does not constitute an offer,
right of first refusal, reservation of, or option for any premises in the
Building. This Amendment shall become effective only upon execution and delivery
by both Landlord and Tenant.


D.    This Amendment may be executed simultaneously in two or more counterparts
each of which shall be deemed an original, but all of which shall constitute one
and the same Amendment. Landlord and Tenant agree that the execution of this
Amendment by electronic means (including by use of DocuSign (or similar) and/or
by use of digital signatures) and/or the delivery of an executed copy of this
Amendment by facsimile or e-mail shall be legal and binding and shall have the
same full force and effect as if an original executed copy of this Amendment had
been delivered.


E.    Each of Landlord and Tenant represents to the other party that the person
executing this Amendment on its behalf is duly authorized to execute and deliver
this Amendment pursuant to its respective by-laws, operating agreement,
resolution or other legally sufficient authority. Further, each party represents
to the other party that (i) if it is a partnership, the undersigned are all of
its general partners, (ii) it has been validly formed or incorporated, (iii) it
is duly qualified to do business in the state in which the Building is located,
and (iv) this Amendment is being executed on its behalf and for its benefit.






[SIGNATURE PAGE TO FOLLOW]







--------------------------------------------------------------------------------














IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed on the respective dates set forth below, to be effective as of the 3A
Effective Date.


 
LANDLORD:
 
 
 
DIGITAL 55 MIDDLESEX, LLC, a Delaware limited liability company


 
By: Digital Realty Trust, L.P., its manager
 
By: Digital Realty Trust, Inc., its general partner


 
By: /s/ David Lucey
 
Name: David Lucey
 
Title: Vice President, Global Asset Management
 
Date: 8/7/2017
 
 
 
TENANT:
 
 
 
CONSTANT CONTACT, INC., a Delaware corporation
 
By: /s/ Kurt Littlefield


 
Name: Kurt Littlefield
 
Its: SVP Customer Operations
 
Date: 8/7/2017




